Citation Nr: 1233361	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hip disability to include osteoarthritis



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by the RO.  

The Veteran presented testimony before the undersigned Veterans Law Judge at a hearing at the RO in January 2012.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Veteran contends that the current osteoarthritis of the hips was incurred in service.  He contends that working as a firefighter in service led to the development of osteoarthritis in the hips.  

At the hearing in January 2012, the Veteran indicated that, as a firefighter in service, he had to carry equipment weighing 50 pounds or more.  He indicated that he also had to drag hoses that weighed 100 pounds.  

The Veteran indicated that he had worked as a firefighter in the Air Force for 24 years.  He stated that, 3 or 4 years after service, he began to have pain in his hips and he now was going to get hip replacements and that the pain medication that he took in service for his shoulder pain may have masked the hip pain.  He indicated that he was going to have both hips replaced.   

Osteoarthritis of the left hip was detected upon x-ray examination in March 2008.  Right hip osteoarthritis was detected upon x-ray examination in February 2012.  

The Veteran submitted an article entitled "Monograph Series on Aging Related Diseases IX. Osteoarthritis" in support of his claim.  This article from the Public Health Agency of Canada indicates that occupational studies suggested that men with long time exposure to physical workloads and adults in certain occupations classified as highly exposed to forces acting on the lower limbs have an increased risk of hip osteoarthritis.  

The Veteran also submitted search results from the internet which lists several medical information sites and which indicate that firefighters have an increased risk of osteoarthritis of the hips.  

The Board finds that there is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, a report of an injury or event in service, and an association between the current disability and a past injury.  In the present case, the medical articles provide an association between the current disability and the work performed in service as a firefighter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's osteoarthritis of the hips is due to injury or another event or incident of his long service.  

The RO should contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain treatment records referable to treatment for the claimed hip disability including reports of any surgery on the hips.   

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed disability.    

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed conditions including any reports of surgery on the hips.    

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine nature and likely etiology of the claimed bilateral hip disability.  

The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the osteoarthritis of the hips is due to the documented injury or another event of the Veteran's period of active service, including working as a firefighter for 24 years in service.      

The examiner should consider the following information as reported by the Veteran:  

The Veteran stated that he worked for 24 years in service as a firefighter and as a firefighter, he had to carry equipment weighing 50 pounds or more and drag hoses that weighed 100 pounds.  The Veteran stated that 3 or 4 years after service, he began to have pain in his hips.  

Attention is invited to medical information submitted by the Veteran which suggests a relationship between working as a firefighter and the development of osteoarthritis of the hips.  Attention is also invited to the service treatment records which do not document a hip disability. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

